 

EXHIBIT 10.D

 

MENTOR GRAPHICS CORPORATION

1987 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN

Mentor Graphics recognizes that its continuing success depends upon the
initiative, ability and significant contributions of non-employee directors. 
Mentor Graphics believes that by affording its non-employee directors the
opportunity to purchase shares of Mentor Graphics it will enhance its ability to
attract and retain non-employee directors and will provide an incentive for them
to exert their best efforts on its behalf.

                The Plan is as follows:

1.             Shares Subject to Option.

                1.1           Options granted under this Plan shall be for
authorized but unissued or reacquired Common Stock of Mentor Graphics.

                1.2           Options may be granted under sections 5 and 6 of
the Plan for a total of not more than 1,100,000shares of Common Stock, subject
to adjustment under section 11.  Shares subject to options that are terminated
or expire without being exercised, other than options that are surrendered upon
exercise of a related stock appreciation right, shall be added to the shares
remaining for future options.

2.             Effective Date; Duration.

                              This Plan shall be effective May 21, 1987 and
continue until options covering all of the available shares have been granted
and exercised unless sooner terminated by the Board of Directors of Mentor
Graphics (Board).  Expiration or termination of the Plan shall not affect
outstanding options or stock appreciation rights.

3.             Eligibility; Non-Employee Directors.

                Options may be granted under this Plan only to persons who are
or have been elected as Non-Employee Directors of Mentor Graphics.  A
"Non-Employee Director" is a director who is not otherwise an employee of Mentor
Graphics or any of its subsidiaries and has not been an employee of Mentor
Graphics or any of its subsidiaries within 2 years of any date as of which a
determination of eligibility is made.

4.             Administration.

                4.1           The Plan shall be administered in accordance with
the express provisions of the Plan by a compensation committee appointed by the
Board (Committee).  The Committee may delegate any of its administrative duties
to one or more agents and may retain advisors to assist it.

                4.2           The Committee shall have general responsibility to
interpret and administer the Plan and shall have authority to adopt rules and to
make other determinations not inconsistent with the Plan deemed necessary for
the administration of the Plan.  Any decision of the Committee shall be final
and bind all parties.  Notwithstanding the foregoing, the Committee's exclusive
power to make final and binding interpretations of the Plan shall immediately
terminate upon the occurrence of a Change in Control (as defined in section
8.2).

                4.3           No Committee member shall participate in the
decision of any question relating exclusively to an option granted to that
member.

5.             Non-Discretionary AnnualOption Grants.

                On the date of each annual meeting of shareholders of Mentor
Graphics beginning with the annual meeting held in 1987 (Grant Dates), each
Non-Employee Director elected at the annual meeting who served as a director
continuously since the prior annual meeting shall be automatically granted an
option to purchase 12,000 shares of Common Stock of Mentor Graphics.  Any
incumbent Non-Employee Director elected at an annual meeting who did not serve
as a director for the full period since the prior annual meeting shall instead
be automatically granted an option for a pro rata portion of 12,000 shares based
on the number of full or partial months during the period that the director did
serve.  If the number of shares available for grant is insufficient to make all
automatic grants required on any Grant Date, the number of shares for which
options are granted to each Non-Employee Director shall be proportionately
reduced.

6.             Non-Discretionary Option Grants for New Directors.

                An option to purchase 30,000 shares of Common Stock shall be
automatically grantedto any person who (i) is elected a director of Mentor
Graphics, (ii) has not previously served as a director of Mentor Graphics, and
(iii) at the time of the initial election, qualifies as a Non-Employee Director
under section 3.  The automatic grant of an option under this section 6 shall
occur on the date the new Non-Employee Director is first elected as a director
(Grant Date).

7.             Terms of Options.

                Each option granted under this Plan shall have the following
provisions:

                7.1           Price.      The exercise price of the option shall
beequal to the last price forthe Common Stock reported on the Grant Date in the
NASDAQ National Market System.  If the Common Stock is no longer quoted in the
NASDAQ National Market System, the exercise price shall be equal to the fair
market value of the Common Stock determined in a reasonable manner specified by
the Committee.

                7.2           Term.      The term of the option shall be 10
years from the Grant Date.

                7.3           Time of Exercise; Option Year.

                                7.3.1        Until it expires or is terminated
and except as provided in section 7.3.2, the option may be exercised from time
to time to purchase shares up to the following limits:

        Years After   Exercisable   Grant Date   Percent  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Less than 1   0   1 to 2   20 % 2 to 3   40 % 3 to 4   60 % 4 to 5   80
% over 5   100 %        

                                7.3.2        On death the exercise limit will be
at least 50 percent.

                                7.3.3        The table in section 7.3.1 is based
on an Option Year.  An Option Year is a 12-month period starting on the Grant
Date or an anniversary of that date.

                7.4           Continuation as Director.

                                7.4.1        If an optionee ceases to be a
director for any reason, an Option Reference Date will be established.  Any
portion of the option that is not exercisable on the Option Reference Date will
lapse.  The Option Reference Date will be fixed as follows:

(a)           If the termination is by death or disability, the first day of the
next Option Year will be the Option Reference Date.

(b)           In all other cases, the optionee's last day as a director will be
the Option Reference Date.

                                7.4.2        Any portion of the option that is
exercisable on the Option Reference Date may be exercised up to the earlier of
the last day of the term of the option or a date fixed as follows:

(a)           If the termination is by death or disability, one year after the
last day as a director.

(b)           In all other cases, one month after the Option Reference Date.

                7.5           Payment of Exercise Price.  At the time of
exercise of an option, the full exercise price must be paid in cash or by
delivery of Common Stock of Mentor Graphics valued at fair market value, which
shall be the last sale price for the Common Stock reported on the NASDAQ
National Market System on the trading day immediately preceding the date of
exercise or such other price as would be determined by the method used under
section 7.1.

                7.6           Nonassignability.  Except as otherwise determined
by the Committee, the option may not be assigned or transferred except on death,
by will or operation of law.  Except as otherwise determined by the Committee,
the option may be exercised only by the optionee or by a successor or
representative after death.

8.             Acceleration Upon Change in Control.

                8.1           Notwithstanding any limitation on exercisability
contained in any option agreement or in the Plan, each outstanding option shall
automatically become exercisable in full for the remainder of its term upon the
occurrence of a Change in Control.

                8.2           "Change in Control" means the occurrence of any of
the following events:

                                8.2.1        the approval by the shareholders of
Mentor Graphics of:

(a)           any consolidation, merger or plan of share exchange involving
Mentor Graphics (Merger) in which Mentor Graphics is not the continuing or
surviving corporation or pursuant to which shares of Common Stock would be
converted into cash, securities or other property, other than a Merger involving
Mentor Graphics in which the holders of Mentor Graphics' Common Stock
immediately prior to the Merger have the same proportionate ownership of Common
Stock of the surviving corporation immediately after the Merger;

(b)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
Mentor Graphics; or

(c)           the adoption of any plan or proposal for the liquidation or
dissolution of Mentor Graphics;

                                8.2.2        at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (Incumbent Directors) shall cease for any reason to
constitute at least a majority thereof, unless each new director elected during
such two-year period was nominated or appointed by two-thirds of the Incumbent
Directors then in office and voting (new directors nominated or appointed by
two-thirds of the Incumbent Directors shall also be deemed to be Incumbent
Directors); or

                                8.2.3        any person (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934 (1934 Act) shall, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, have become the beneficial owner (within the
meaning of Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of Mentor Graphics ordinarily having the right to vote in the election of
directors (Voting Securities) representing twenty percent (20%) or more of the
combined voting power of the then outstanding Voting Securities.

9.             Limited Stock Appreciation Rights.

                9.1           Each option granted under the Plan shall include a
related limited stock appreciation right.  Effective as of December 14, 1988 and
subject to shareholder approval of the amendment to the Plan adding this section
9, a limited stock appreciation right is automatically granted in tandem with
each option outstanding under the Plan on December 14, 1988.

                9.2           Limited stock appreciation rights shall be
exercisable only during the 60 calendar days immediately following a Change in
Control and only if the immediate resale of shares acquired upon exercise of the
related option would subject the optionee to liability under Section 16(b) of
the 1934 Act, provided, however, that a limited stock appreciation right may not
be exercised within six months of its date of grant.  Upon exercise of a limited
stock appreciation right, the option or portion thereof to which the right
relates must be surrendered.  The shares subject to an option or portion thereof
that is surrendered upon exercise of a limited stock appreciation right shall
not be available for future option grants under the Plan.

                9.3           Each limited stock appreciation right shall
entitle the holder to receive from Mentor Graphics an amount equal to the excess
of the fair market value at the time of exercise of one share of Mentor Graphics
Common Stock over the option price per share under the related option,
multiplied by the number of shares covered by the related option or portion of
the related option.

                9.4           Payment upon exercise of a limited stock
appreciation right by Mentor Graphics may be made only in cash.

                9.5           Limited stock appreciation rights may not be
assigned or transferred except on death, by will or operation of law and may be
exercised only by the holder or by a successor or representative after death.

10.           Option Agreement.

                Each option shall be evidenced by a stock option agreement which
shall set forth the number of shares for which the option was granted, the
provisions called for in section 7, 8 and 9 relating to the option, and such
other terms and conditions consistent with the Plan as the Committee shall
determine from time to time.

11.           Changes in Capital Structure.

                If any change is made in the outstanding Common Stock without
Mentor Graphics receiving any consideration, such as a stock split, reverse
stock split, stock dividend, or combination or reclassification of the Common
Stock, corresponding changes shall be made in the number of shares remaining
available for option under section 1, without any further approval of the
shareholders.  Fractional shares shall be disregarded.  The adjustment shall be
made by the Committee whose determination shall be conclusive.  No corresponding
changes shall be made to the number of shares for which automatic grants are
made under sections 5 and 6; provided, however, that stock option agreements
evidencing options may provide that the number of shares issuable under
outstanding options and the exercise price of such options shall be
appropriately adjusted in the event of changes in capital structure covered by
this Section 11.

12.           Amendment or Termination of the Plan.

                12.1         The Board may amend or terminate this Plan at any
time subject to section 12.2.

                12.2         Unless the amendment is approved by the
shareholders, no amendment shall be made in the Plan that would (a) increase the
total number of shares available for option grants under section 1or the number
of shares for which automatic grants are made under section 5 or section 6, (b)
increase the term for which options are granted, (c) change the formula for
determining the exercise price of options to provide a lower exercise price, (d)
modify the requirements for eligibility under the Plan, or (e) materially
increase the benefits accruing under the Plan.

 